Citation Nr: 1128049	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  05-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1969.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  

The issues of entitlement to service connection for posttraumatic stress disorder, a total evaluation based on individual unemployability, and a non-service connected pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary before the claims on appeal can be properly adjudicated.

At the outset, the Board notes that during the pendency of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires that notice be provided concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is required in this regard.  

Additionally, records from several sources must be requested before the claims are adjudicated.  In this case, the Veteran has testified that during basic training at Lackland Air Force Base he was personally assaulted.  He states that during an exercise that involved "double timing" up flights of stairs, his drill sergeants kicked his feet out from under him, causing him to fall down a flight of at least 30 concrete steps.  He asserts that he suffered severe injuries as the result of this incident, was hospitalized, and was thereafter made to sign medical discharge papers documenting an alleged preexisting headache condition as the basis for discharge.  The Veteran contends that his current conditions are related to this event.

While the Veteran's entrance and separation examination reports and medical discharge papers are of record, the file does not contain the hospitalization reports documenting the Veteran's fall.  The Veteran contends he was hospitalized at the Lackland Air Force Base hospital for several days following the event, and that he received stitches and underwent diagnostic testing for head injuries.  These hospital records should be requested.

Additionally, the Veteran's personnel file is not of record and would be helpful to the adjudication of this claim.  The United States Court of Appeals for Veterans Claims (the Court) has determined that if all relevant personnel records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).  These records should also be obtained.

In a June 2004 VA Form 21-4138, the Veteran indicated that he has received treatment for the conditions on appeal at the James Haley VA Medical Center in Tampa, Florida.  Records from this particular facility are not in the claims file and it does not appear that an attempt to obtain these records has been made.  38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The record also reflects that the Veteran has applied for social security disability benefits.  While medical records from the Social Security Administration have been obtained and are of record, the decision itself has not been associated with the file.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).  

Also, at the May 2011 personal hearing, the Veteran testified that all his relatives with personal knowledge of the extensive injuries he sustained in 1969 have passed away.  He testified that due to feelings of shame and embarrassment, he isolated himself and that few individuals personally witnessed his physical condition upon discharge.  He further indicated that he had previously submitted a lay statement of his now-late uncle supporting his claim, but noted that this letter is not of record.  The Veteran testified that he submitted the letter to his then-representative, the American Legion, but the letter was apparently somehow misplaced.  Following the hearing, the Veteran's attorney made efforts to determine if this letter may still be of record with the American Legion, but was apparently informed the Veteran's record had been purged.  The American Legion reportedly indicated that they would not submit a written statement to this effect unless directed to do so by the Board.  Documentation of the unavailability of this record, or alternatively, a search for the record if in fact the papers have not been destroyed, should also be made on remand.

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disabilities. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.

The Veteran has a current diagnosis for each of the conditions on appeal.  In a February 2009 VA treatment record, for example, the Veteran was diagnosed with cervical spine stenosis with myelopathy and progressive upper extremity weakness.  In a December 2008 VA treatment record the Veteran's diagnosis of migraine headaches and hypertension was documented.  In a May 2008 VA treatment record, for example, the Veteran was diagnosed with spondylolisthesis of the lumbar spine.  

As for the in-service incurrence of these conditions, the Veteran's headaches are documented on his separation examination.  Also on his separation examination, the Veteran's blood pressure was documented as 140/100. Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90. Dorland's Illustrated Medical Dictionary 889 (30th ed. 2003).  

As for his spine disorders, there is evidence of record to support the in-service accident as contended.  In addition to the Veteran's lay testimony, he has submitted a May 2009 lay statement from his mother as well as color photographs of his bloodied uniform shirt following the 1969 attack.  While the Veteran has submitted a positive nexus statement from William L. Page, M.D., in the statement Dr. Page does not identify exactly which current disorders are related to service, and also fails to include any rationale for his opinion.  As such, additional medical evidence is needed to properly adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with proper notice of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact Lakeland Air Force Base Hospital and request that they conduct a search for the records of the Veteran's August-September 1969 period of hospitalization.

3.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all personnel records from the National Personnel Records Center.  Associate all such records with the Veteran's claim folder.  

4. Obtain and associate with the claims file all records from the James Haley VAMC in Tampa, Florida.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.

5.  The RO/AMC shall obtain a copy of the decision issued in the Veteran's claim for Social Security disability benefits. 

6.  Contact the appropriate American Legion office and request that they conduct a search for any records pertaining to the Veteran and his current appeal.  If such records are unavailable, a written statement to that effect should be requested for incorporation into the record.

7.  Afford the Veteran a VA examination(s), with appropriate specialists, to ascertain the nature and etiology of the following disorders:
	a. migraine headaches
	b. hypertension
	c. cervical spine disorder
	d. lumbar spine disorder

  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed conditions had their onset during service or are in any other way causally related to his active service, including to a 1969 fall down a flight of 20-30 concrete steps.  The examiner must specifically address the Veteran's statements relating his disability to service, as well as his claim that he has experienced a continuity of symptomatology since service.  

If the examiner concludes that the current disorders did not begin during military service or are not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

8.  After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


